Citation Nr: 0934146	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  00-06 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disability and if so whether the reopened 
claim should be granted.

2.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.  His awards and decorations include the Combat 
Infantry Badge and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was previously before the Board in November 
2006, it was decided in part and remanded in part.  It has 
since returned to the Board for further appellate action.

The Board notes that in a March 2009 statement, the Veteran's 
representative inquired about the status of an alleged clear 
and unmistakable error (CUE) claim pertaining to the original 
decision denying service connection for a right shoulder 
disability.  The Board previously addressed this matter in an 
April 2005 decision.  It found that the June 1974 rating 
decision denying service connection for the right shoulder 
disability was subsumed by a December 1990 Board decision 
that denied service connection for right shoulder disability 
on the merits and also determined that the June 1974 decision 
was supported by the evidence then of record.  Thus, the 
Board determined that this matter would not be referred to 
the RO for further action.

The Veteran's claim to reopen a claim for service connection 
for A right shoulder disability is addressed in the remand 
that follows the order section of this decision.


FINDING OF FACT

The social and occupational impairment from the Veteran's 
PTSD more nearly approximates total than deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an disability rating of 100 percent for PTSD 
have been met throughout the initial-rating period.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The Veteran appeals a November 2004 rating decision assigning 
an initial rating of 50 percent for his PTSD.  He contends 
that the severity of his disability warrants a higher rating.

The evidence of record includes of a report of a VA 
examination in August 2004.  The Veteran presented for the 
examination neatly dressed and appropriately groomed.  He 
indicated that he had been married twice and had been 
separated from his second wife for approximately 3 years.  As 
for other family relationships, he reported that he had 
decent relationships with his children and his siblings.  
With respect to work, the Veteran at that time was 
unemployed.  He had worked until his 1999 heart valve 
replacement, and since that time worked jobs on and off.  
Symptomatology included edginess, flashbacks, avoidance of 
crowds, hyperarousal, emotional detachment, sleep problems, 
irritability, and hypervigilance.  The examiner noted that 
the Veteran's concentration and short-term memory were 
disrupted due to significant anxiety, and that the Veteran's 
mood was markedly distressed and anxious.  There was no 
evidence of psychosis or mania.  He also found that the 
Veteran's capacity for competitive employment was severely 
disrupted by his PTSD symptoms and would make it difficult to 
maintain appropriate emotional stability in virtually any 
work situation.  A Global Assessment of Functioning (GAF) 
score of 46 was assigned.

VA outpatient treatment records also track the Veteran's 
PTSD.  In December 2004, the Veteran indicated that his 
symptoms were "overwhelming" and that he liked to be alone.  
A GAF score of 41 was assigned at the time.  In September 
2007, it was noted that the Veteran experienced flashbacks 
and nightmares, chronic dysphoria, and memory loss.  However, 
the Veteran's thought process was clear, coherent, goal-
directed, and logical, and there was no evidence of 
delusional thinking or suicidal or homicidal ideation.  His 
insight and judgment were described as good.  In October 
2007, it was indicated that the Veteran's PTSD had improved 
due to medication.

After careful consideration, the Board has determined that 
the impairment from the Veteran's PTSD more nearly 
approximates the total occupational and social impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by a 70 percent rating.  In this 
regard, the Board notes that the August 2004 VA examiner 
specifically found that it would be difficult for the Veteran 
to work in virtually any work situation, and that the 
Veteran's concentration and short-term memory were disrupted 
due to significant anxiety.

The Board acknowledges that the medical evidence of record 
does not reflect that the Veteran experiences all of the 
symptoms associated with a 100 percent rating, but there is 
not requirement that he do so.  The Court has held that the 
symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular disability rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

In reaching this decision, the Board has also considered the 
GAF scores assigned to the Veteran during the period of this 
claim.  The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.  

As noted above, the Veteran has been assigned GAF scores 
ranging from 41 to 46.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  The examiners' 
assignment of GAF scores in the 40s, indicating serious 
social and occupational impairment, is consistent with the 
Board's decision to grant a 100 percent rating.  Moreover, 
the August 2004 examiner specifically found that the 
Veteran's capacity for competitive employment was severely 
disrupted by his PTSD symptoms and would make it difficult to 
maintain appropriate emotional stability in virtually any 
work situation.  

In sum, the evidence establishes that the Veteran is entitled 
to a 100 percent rating for his PTSD throughout the initial-
rating period.


ORDER

Entitlement to a 100 percent rating for PTSD throughout the 
initial-rating period is granted, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

In written argument submitted to the Board, the Veteran's 
representative has contended that the Veteran has not been 
provided adequate notice in response to his claim to reopen a 
claim for service connection for right shoulder disability.  
The Board agrees.

In December 2006, the Appeals Management Center (AMC) sent a 
letter to the Veteran in an attempt to comply with the 
foregoing notice requirements.  This letter incorrectly 
identified that last final denial of the Veteran's claim as a 
June 1974 rating decision when the last final denial of the 
claim is a December 1990 Board decision.  In addition, the 
letter incorrectly defined new and material evidence.  In 
this regard, the Board notes that the letter provided the 
Veteran with the amended definition of new and material 
evidence when it should have informed him of the definition 
of new and material evidence that applies to claims to reopen 
filed prior to August 29, 2001.  In this regard, the Board 
notes that the amended definition of new and material 
evidence, codified at 38 C.F.R. § 3.156(a) (2002-2009), is 
not liberalizing.  It applies to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
appellant's claim to reopen, which was received before that 
date.

Moreover, since the incorrect standard was provided in the 
December 2006 letter, it is not clear that the originating 
agency has applied the correct standard in all of its 
adjudications of the claim to reopen.  

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
Veteran and his representative a letter 
providing all required notice in response 
to his claim to reopen, to include notice 
of the definition of new and material 
evidence provided by 38 C.F.R. § 3.156(a) 
(2001).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
Veteran.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  In 
doing so, the RO or the AMC should 
consider the claim to reopen under the 
provisions of 38 C.F.R. § 3.156(a) 2001.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


